internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b05-plr-102197-01 date date legend parent buyer sub parent’s company officer tax professional date a date b date c date d the following is a duplicate private_letter_ruling issued in response to your letter dated date the original private_letter_ruling was issued from our office on date you have stated that the original private_letter_ruling was mailed date but that due to internal misrouting of the mail you did not locate the letter until date you filed an amended_return on date to which you attached the original private_letter_ruling you are concerned that the service_center will reject your filing of the amended_return on the basis that it was not filed within days of date and are therefore requesting additional time in which to file this duplicate copy plr-102197-01 in a letter dated date a request was made for an extension of time under sec_301_9100-1 through of the procedure and administration regulations to make an election parent as the common parent of the consolidated_group of which sub was a member is requesting the extension to file a statement of allowed loss under sec_1 c of the income_tax regulations sometimes hereinafter referred to as the statement or the election for the taxable_year ending on date b additional information was received in a letter dated date the material information is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and that uses the accrual_method of accounting sub was a wholly owned subsidiary of parent and sub was included in parent's consolidated federal_income_tax return on date a parent sold all of the stock of sub to buyer an unrelated corporation it is represented that parent deducted the loss on its return for its taxable_year ending on date b an election under sec_338 of the internal_revenue_code was not made with respect to the sale and the amount parent deducted was determined in accordance with sec_1 c on date c parent filed its return for its taxable_year ending on date b date c was the extended due_date of such return the statement was not attached to the return or otherwise filed sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a provides that a disposition means any event in which gain_or_loss is recognized in whole or in part sec_1 c as a general_rule allows a deduction for a loss disallowed by sec_1 a to the extent that it exceeds an amount determined by a specified formula sec_1 c provides that the loss allowed under sec_1 c applies only if a statement of allowed loss is filed with the taxpayer's return for the year of disposition parent as the common parent of the consolidated_group was required by sec_1 c to make and attach the statement to its return for the year of disposition in order to deduct the amount if any of the loss not disallowed on date c parent filed its return for its taxable_year ending on date b the taxable_year in which the sale occurred however for various reasons the statement was not filed on or about date d tax professional discovered that the statement had not been filed subsequently this request under sec_301_9100-1 for an extension of time to file the statement was submitted to the service the statute_of_limitations under sec_6501 has not run for parent's taxable_year that included the sale or any subsequent year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-102197-01 sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the statement was fixed by the regulations ie sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the statement provided parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent's company officer and tax professional explain the circumstances that resulted in the failure to timely file the statement the information establishes that a tax professional was responsible for the statement that parent relied on the tax professional to timely file the statement and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the statement the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly subject_to the below conditions we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the statement with respect to the disposition of sub on date a as described above the above extension of time is conditioned on i the purported date a sale constituting a valid disposition within the meaning of sec_1 of sub's stock in the taxable_year ending on date b and ii the taxpayers' parent's any other member of parent's group buyer's and sub's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 plr-102197-01 parent must amend its return for its taxable_year ending on date b to attach to the return the statement and information set forth in sec_1 c in addition parent should attach a copy of this letter to the amended_return also parent must give a copy of the statement and this letter to the revenue_agent examining parent's consolidated_return for the taxable_year ending on date b we express no opinion as to whether parent's sale of sub stock to buyer on date a was an arm's length transaction whether the sale price represented fair_market_value whether parent recognized a loss on the sale if a loss was recognized on the sale the amount of the loss and if a loss was recognized on the sale the amount of the loss disallowed if any in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers and their employees however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours by branch chief branch
